Citation Nr: 0937169	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to September 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the Board in August 2009.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board's review of the claims file reveals that additional 
action on the claim on appeal is warranted.

Under the VCAA, VA is obligated to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Through written statements and hearing testimony the Veteran 
alleges that his low back disorder was incurred during 
service.  He reports that in August 1968 he escaped a 
"capture and evasion" portion of survival training in 
preparation for deployment to Vietnam and that the instructor 
who he managed to escape from became very angry, beat him and 
stomped on his back.  He stated that he was medevaced to 
Balboa Medical Center in San Diego, California for treatment 
of his injury and that he has suffered from back pain since 
the incident.  Current medical evidence establishes a 
diagnosis of degenerative lumbar disc disease.  Also, at the 
August 2009 hearing, the Veteran submitted copies of a March 
2009 VA bone scan.  The report indicated that there was 
abnormal labeling in the left 9th and right 5th ribs which may 
posttraumatic.  Radiographic correlation was recommended.   

The Board finds the Veteran's statements to be credible.  In 
light of his statements and the medical evidence of record, a 
VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current low back disorder and service.  

Throughout the appeal, the Veteran has indicated that he 
received treatment for his in-service injury at the Balboa 
Hospital in San Diego, California in August 1968.  There is 
no indication that the RO has attempted to obtain these 
records and as such they should be obtained.  38 C.F.R. § 
3.159(c)(1),(2) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Furthermore, the Veteran testified at the August 2009 hearing 
that for the past two years he has received treatment for his 
back at the New Orleans VA Medical Center (VAMC).  As those 
records are constructively of record and may have some 
bearing on the Veteran's claim, they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
records from Balboa Hospital in San Diego, 
California from August 1968.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  Obtain and associate with the claims 
file all records of treatment from the 
VAMC in New Orleans, Louisiana.

3.  Schedule the Veteran for a VA 
orthopedic examination. The claims file 
must be made available to and reviewed by 
the examiner in conjunction with 
completion of the examination report.  All 
indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to the etiology of any current 
low back disability.  The examiner should 
state whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current low back disability had 
its onset during active service or is 
related to the in-service injury as 
described by the Veteran.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim for service connection for 
a low back disorder.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

